Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed on 05/24/22 has been entered. A new non-final rejection is provided as below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 13-14, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), further in view of Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0113697, here after 697).
Claim 1 is rejected. 120 teaches a method for fabricating patterns on a flexible substrate [0022], the method comprising:
implementing an inverse optimization scheme to determine process parameters used to obtain a desired film thickness of a liquid resist formulation;
covering said flexible substrate (12) with a substantially continuous film of said liquid resist formulation (14 polymerizable transfer layer) [abstract, 0007], by dispensing liquid or spin coating [0022]. 
closing a gap between a template fabricated with nano-scale or micro-scale patterns and said substrate to fill features of said template with said film [0038, 0025 fig. 1 and fig. 6];
curing said film to polymerize said film; and
separating said substrate from said template leaving said polymerized film on said substrate [fig. 8, 0038]. 120 does not clearly teach the said liquid resist formulation is diluted in a solvent. 050 teaches a method for implementing an inverse optimization scheme to determine process parameters [0009], by dispensing drops of a monomer on a substrate [fig. 15b-15D, abstract], wherein said liquid resist formulation is diluted in a solvent [0033], the solvent in fact evaporates from the liquid (at least partially) and forming a film [also see claim 32], closing gap between the substrate and template, curing the resist and separating the template and substrate[fig. 15E-15F]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120, wherein the liquid resist composition is taught by 050, because 050 teaches is suitable liquid resist composition for patterning by implementing an inverse optimization scheme to determine process parameters. 050 also teaches running the process in roll-to-roll form [fig. 9A, 9B]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120, and 050 where the method performs in roll-to-roll form, because 050 teaches the method can be apply on continuous way. 120 does not teach coating with dip coating. 697 teaches a method of making pattern on a substrate by imprinting and teaches applying polymer coating by dispensing droplets or dip coating the polymeric material [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 120, and 050 teach which the coating is applied by dip coating, because it is suitable method for applying polymer composition to substrate for imprinting. 120 also teaches heating resist film [0038], therefore solvent evaporates substantially from said liquid resist.
Claims 1, 7, 10,13-14, 22, 25-28, 33, 36, 40-41, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), further in view of Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), Michael N. Miller et al (U. S. Patent Application: 2011/0277833, here after 833).
Claim 1 is rejected. 120 teaches a method for fabricating patterns on a flexible substrate [0022], the method comprising:
implementing an inverse optimization scheme to determine process parameters used to obtain a desired film thickness of a liquid resist formulation;
covering said flexible substrate (12) with a substantially continuous film of said liquid resist formulation (14 polymerizable transfer layer) [abstract, 0007], by dispensing liquid or spin coating [0022]. 
closing a gap between a template fabricated with nano-scale or micro-scale patterns and said substrate to fill features of said template with said film [0038, 0025 fig. 1 and fig. 6];
curing said film to polymerize said film; and
separating said substrate from said template leaving said polymerized film on said substrate [fig. 8, 0038]. 120 does not clearly teach the said liquid resist formulation is diluted in a solvent. 050 teaches a method for implementing an inverse optimization scheme to determine process parameters [0009], by dispensing drops of a monomer on a substrate [fig. 15b-15D, abstract], wherein said liquid resist formulation is diluted in a solvent [0033], the solvent in fact evaporates from the liquid (at least partially) and forming a film [also see claim 32], closing gap between the substrate and template, curing the resist and separating the template and substrate[fig. 15E-15F]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120, wherein the liquid resist composition is taught by 050, because 050 teaches is suitable liquid resist composition for patterning by implementing an inverse optimization scheme to determine process parameters. 050 also teaches running the process in roll-to-roll form [fig. 9A, 9B]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120, and 050 where the method performs in roll-to-roll form, because 050 teaches the method can be apply on continuous way. 050 teaches dispensing discrete drops of a monomer on a substrate with an ink jet [fig. 15b-15D, abstract, 0033], but does not teach allowing the drops to spontaneously merge to form a continues film. 833 teaches merging droplets could be done with using a template or without template (spontaneously) [0036].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 120, and 050 teach which the coating is applied by ink jet printing and the drops spontaneously merge, because the droplets can be merged with or without template. 120 also teaches heating resist film [0038], therefore solvent evaporates substantially from said liquid resist.
Claim 7 is rejected as 120 teaches depositing a film between said liquid resist formulation and said substrate which in fact absorbs electromagnetic radiation [0024].
Claim 10 is rejected. 050 teaches an in-line metrology is used to provide feedback for said inverse optimization scheme using a machine in a loop control [0089-0090, 0032-0033] to form film with accurate thickness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120 teach and use 050 in-line metrology is used to provide feedback for said inverse optimization scheme, because it is helpful to deposit films with accurate thickness.
Claim 13 is rejected. 050 teaches a forward model is used as a core for said inverse optimization scheme to predict a film thickness profile, wherein said forward model incorporates solvent transport(evaporation) [0062-0064]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120 teach and use 050 core model to predict film thickness profile, because it is helpful to predict film thickness after evaporation of solvent(heating).
Claim 14 is rejected. 050 teaches a step of evaporation solvent [0064, 0033], which in fact evaporates the solvent with substantially higher volatility than the rest of the components of said liquid resist formulation, because the other component of the resist stays on surface.
Claim 22 is rejected. 120 teaches said template is patterned with a lateral feature dimension of less than 500 nm (compare features of fig. 4, with 50 nm dimension with fig. 6, 0025]. 
Claim 25 is rejected as 050 teaches the said template is held in a roll- to-roll configuration [fig. 9B, 0038].
Claim 26 is rejected. 120 teaches a method for depositing a film on a flexible substrate [0022], the method comprising:
implementing an inverse optimization scheme with a desired film thickness profile as an input which is used to determine process parameters of a liquid resist formulation [0025, 0044, 0045];
covering said flexible substrate with a substantially continuous film of said liquid resist formulation (14) [fig. 4]. 050 teaches dispensing discrete drops of a monomer on a substrate with an ink jet [fig. 15b-15D, abstract, 0033], but does not teach allowing the drops to spontaneously merge to form a continues film. 833 teaches merging droplets could be done with using a template or without template (spontaneously) [0036].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 120, and 050 teach which the coating is applied by ink jet printing and the drops spontaneously merge, because the droplets can be merged with or without template. 120 also teaches heating resist film [0038], therefore solvent evaporates substantially from said liquid resist, and
curing said film to polymerize said film [0027]. 120 does not clearly teach the said liquid resist formulation is diluted in a solvent. 050 teaches a method for implementing an inverse optimization scheme to determine process parameters [0009], by dispensing drops of a monomer on a substrate [fig. 15b-15D, abstract], wherein said liquid resist formulation is diluted in a solvent(solvent and non-solvent components) [0033], the solvent in fact evaporates from the liquid (at least partially) and forming a film [also see claim 32], and curing the resist and separating the template and substrate[fig. 15E-15F]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120, wherein the liquid resist composition is taught by 050, because 050 teaches is suitable liquid resist composition for patterning by implementing an inverse optimization scheme to determine process parameters. 050 also teaches running the process in roll-to-roll form [fig. 9A, 9B]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120, and 050 where the method performs in roll-to-roll form, because 050 teaches the method can be apply on continuous way.
Claim 27 is rejected for the same reason claim 26 is rejected. 120 also teaches the liquid resist (whose solvent has already been evaporated after radiation or heating), is selectively evaporated(heated) to form said film with an intentional thickness profile that leads to said desired thickness profile prior to said curing [fig. 7, fig. 8, 0043-0045]. 
Claim 28 is rejected as 120 teaches desired thickness profile is uniform and said intentional thickness profile is non-uniform to compensate for process parasitic [fig. 7, fig. 8]. 
Claim 33 is rejected.120 teaches depositing a film between said liquid resist formulation and said substrate which in fact absorbs electromagnetic radiation [0024]. 
Claim 36 is rejected. 050 teaches an in-line metrology is used to provide feedback for said inverse optimization scheme using a machine in a loop control [0089-0090, 0032-0033] to form film with accurate thickness (050 obviously using a machine to measure thickness for example ellipsometer which works in situ and gives feedback to find negative film thickness profile) and obtain flat top. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120 teach and use 050 in-line metrology is used to provide feedback for said inverse optimization scheme, because it is helpful to deposit films with accurate thickness.
Claim 40 is rejected. 050 teaches a forward model is used as a core for said inverse optimization scheme to predict a film thickness profile, wherein said forward model incorporates solvent transport(evaporation) [0062-0064]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 120 teach and use 050 core model to predict film thickness profile, because it is helpful to predict film thickness after evaporation of solvent(heating).
Claim 41 is rejected as 050 teaches the liquid resist comprising solvent [0033] which in fact has substantially higher volatility than the rest of the components of said liquid resist formulation (because the solvents evaporates and the other components remain). 
Claim 46 is rejected as 120 teaches a superstrate is used to cover a top of said film to obtain desired evolution dynamics of said film [fig. 6, fig. 7, 0029]. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), Michael N. Miller et al (U. S. Patent Application: 2011/0277833, here after 833), further in view of Van N. Truskett et al (U. S. Patent Application: 2005/0276919, here after 919).
Claim 29 is rejected as 120 teaches heating (radiation or causes the evaporation) is carried out by an infrared heated [claim 7], but does not teach a spatial light modulator to control one or more sources of electromagnetic radiation. 919 teaches using a radiation source comprising a single radiation source that produces multiple ranges of wavelength, which may be selectively controlled to impinge upon substrate such as mercury lamp that produces UV and IR radiation [0058]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 120, 050, 833, and 919 where the radiation source is a spatial light modulator to control one or more sources of electromagnetic radiation, because it is suitable to produce IR radiation for heating the liquid resist.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0113697, here after 697, further in view of and D. Kawamura et al (U. S. Patent Application: 2013/0059090, here after 090).
Claim 2 is rejected. The above references teach the liquid resist comprising solvent which in fact evaporated, and heated. 120 also teaches forming film with an intentionally non-uniform profile to match a desired thickness profile [fig. 6], and teaches the resist shrinks with radiation(heat) [0001]. However, does not teach solvent is selectively evaporated by heat prior to closing said gap between said template and said substrate. 090 teaches a method of patterning and teaches heating the resist layer after depositing on surface and prior to closing template to reduce volume of the resist [fig. 5, 0053, 0060] and control shrinkage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 120, 050, and 697 teach where the film is heated prior to closing temperate and final curing, because it helps to reduce the resist volume and control shrinkage.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), Michael N. Miller et al (U. S. Patent Application: 2011/0277833, here after 833), further in view of and D. Kawamura et al (U. S. Patent Application: 2013/0059090, here after 090).
Claim 2 is rejected. The above references teach the liquid resist comprising solvent which in fact evaporated, and heated. 120 also teaches forming film with an intentionally non-uniform profile to match a desired thickness profile [fig. 6], and teaches the resist shrinks with radiation(heat) [0001]. However, does not teach solvent is selectively evaporated by heat prior to closing said gap between said template and said substrate. 090 teaches a method of patterning and teaches heating the resist layer after depositing on surface and prior to closing template to reduce volume of the resist [fig. 5, 0053, 0060] and control shrinkage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 120, 050, and 833 teach where the film is heated prior to closing temperate and final curing, because it helps to reduce the resist volume and control shrinkage.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0113697, here after 697), D. Kawamura et al (U. S. Patent Application: 2013/0059090, here after 090), further in view of Van N. Truskett et al(U. S. Patent Application: 2005/0276919, here after 919).
Claim 3 is rejected as 090 teaches selective evaporation is carried out by an infrared heated [0062], but does not teach a spatial light modulator to control one or more sources of electromagnetic radiation. 919 teaches using a radiation source comprising a single radiation source that produces multiple ranges of wavelength, which may be selectively controlled to impinge upon substrate such as mercury lamp that produces UV and IR radiation [0058]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 120, 050, 697, and 919 where the radiation source is a spatial light modulator to control one or more sources of electromagnetic radiation, because it is suitable to produce IR radiation for heating the liquid resist.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), Michael N. Miller et al (U. S. Patent Application: 2011/0277833, here after 833), D. Kawamura et al (U. S. Patent Application: 2013/0059090, here after 090), further in view of Van N. Truskett et al(U. S. Patent Application: 2005/0276919, here after 919).
Claim 3 is rejected as 090 teaches selective evaporation is carried out by an infrared heated [0062], but does not teach a spatial light modulator to control one or more sources of electromagnetic radiation. 919 teaches using a radiation source comprising a single radiation source that produces multiple ranges of wavelength, which may be selectively controlled to impinge upon substrate such as mercury lamp that produces UV and IR radiation [0058]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 120, 050, 833, and 919 where the radiation source is a spatial light modulator to control one or more sources of electromagnetic radiation, because it is suitable to produce IR radiation for heating the liquid resist.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/24/22, with respect to the rejection(s) of claim(s) 2, 7, 10, 13-14, 25, 27-28, 33, 36, 40-41, and 46 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 120, 050, 833(or 697) and 090. The examiner aggresses 050 does not selectively evaporation (or heating) prior to closing the gap between the substrate and template. However, 090 teaches heating the resist selectively (which in fact evaporates the solvent) prior to closing the gap between the substrate and the template (see claim rejection above and also fig. 5]. Furthermore 120 teaches film should have a non-uniform profile to match a desire thickness (see claim rejection above). 120 teaches heating(curing) the resist during closing the gap. 050 teaches during deposition of droplets the solvent evaporates (which continuous after formation of film on substrate), and 090 teaches heating the resist prior to contacting the template (closing the gap). Therefor by heating the resist after deposition, the solvent (in which already partially evaporated) will evaporate(selectively) by heating step of 090 and this is prior to closing the gap.
The applicant argument regarding the new limitation of amended claims are not persuasive as the new rejection teaches “evaporating by heating”, and template having micro or nano scale features (see claim rejection above).
Regarding claims 7, and claim 33, 120 teaches formation a primer layer between the substrate and resist layer and as a film it inherently absorbs some of the EM radiation.
The applicant argument regarding claims 10 and 36 is not persuasive, 050 teaches using in line metrology (measuring thickness) to provide feedback for inverse optimization scheme [050 obviously using a machine to measure thickness for example ellipsometer which works in situ and gives feedback to find negative film thickness profile].
The applicant argument regrading claims 14, and 41 are not persuasive, 050 teach the resist comprising a solvent and other component [ 0033], it is obvious that the solvent evaporates (050 teaches the solvent evaporates) and for example monomers in fact polymerizes and stay on substrate surface.
Regarding rejection of claim 27, 120 teaches radiation the resist with heat(selectively) which in fact evaporate the solvent and also teach thickness profile (see claim rejection above). Furthermore 050 teaches the solvent is evaporated during dispensing process (and obviously during film formation).
Regarding rejection claims 3, and 29, 919 in fact teaches using a lamp that generated multiple ranges on wavelength such a mercury lamp (see claim rejection above) and Takeda is not a part of the current rejection anymore.
Regarding rejection of claim 22, 120 teaches the features within claim range (see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712